Citation Nr: 0624346	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-09 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1941 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For good cause shown, the veteran's case has been advanced on 
the Board's docket pursuant to the provisions of 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a bilateral hearing loss is not related to an in-service 
disease or injury.


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
active service, nor 
may it be presumed to have been incurred in or aggravated by 
active service.  38  U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 
1154(b), 5107(b) (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(d), 3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of May 2002 and December 2003, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of or to submit any further evidence that was relevant to the 
claim.  The claim was last readjudicated in February 2004.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, both private and VA.

In summary, the VCAA provisions have been considered and 
complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  Any error in the sequence of events or content of 
the notice is not shown to have any effect on the case or to 
cause injury to the claimant.  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for service connection, any 
question related to an initial evaluation of the disability 
or the effective date to be assigned is rendered moot.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran and his representative assert that he was exposed 
to acoustic trauma during his active service, and that he in 
fact manifested symptoms of hearing loss at the time of his 
discharge from active service and shortly therafter.  As 
discussed below, the Board finds that the preponderance of 
the evidence is against the veteran's claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence 
of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and a sensorineural hearing 
loss becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such condition 
shall be presumed to have been incurred in service, even 
though there is no evidence of such condition during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions, or hardship of 
such service even if there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  The so called combat exception, however, does 
not obviate the need for evidence of a medical nexus between 
a current disability and military service.  Collette v. 
Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 
Vet. App. 188, 194-95 (1999).  

In his June 2002 statement in support of his claim, the 
veteran related that, during his World War II service in the 
Pacific Theater, he was exposed to the noise of claxon 
alarms, artillery fire, and anti-aircraft fire.  He also 
related that, after his discharge and subsequent marriage, 
his wife constantly complained that his hearing was not what 
it should be.  He noted his service connection for an ankle 
disorder, and asserted that, had his hearing been tested at 
his examination at discharge, his hearing loss would have 
been detected.

The veteran's Separation Qualification Record reflects that 
his Military Occupation Specialty was communications 
technician and radar repairman, which entailed operating and 
repairing radar units that detected enemy aircraft and 
relayed data to anti-aircraft gun batteries.  His service 
medical records reflect no entries for complaints, findings, 
or treatment for hearing loss or other ear or hearing related 
symptoms.  The physical examination at discharge from active 
service reflects that his hearing was tested at 15/15 for the 
whispered voice, bilaterally.  The claims file reflects no 
medical evidence of treatment for hearing complaints within 
one year of his discharge from active service or in the years 
immediately following his active service.
The October 2002 VA ear examination report reflects that the 
veteran related his exposure to acoustic trauma during his 
service in World War II, and he reported that his hearing 
loss developed 20 years earlier, and progressively worsened.  
He started wearing hearing aids in 1995.  Physical 
examination revealed no ear disease or deformity, and the 
examiner diagnosed a right moderately severe to severe 
sensorineural hearing loss, and a profound loss in the left 
ear.  The examiner noted that, in light of the veteran's 
reported history that his wife started to mumble in the 
1950s, he "would have to assume" that the veteran's hearing 
loss started as a partial consequence of exposure to 
artillery fire in World War II.

The October 2002 VA audiology examination report reflects 
that the examiner reviewed the claims file as part of the 
examination, and the examiner noted the veteran's report of 
exposure to gas alarm claxons.  The examiner noted that the 
veteran was tested by an audiologist in 1992, 1998, and 2000, 
and that the private April 2000 test showed a bilateral 
hearing loss.

The examiner noted the veteran's report that he had 
experienced a hearing loss for 9 to 10 years, but that his 
wife claimed it had its onset some 25+ years earlier.  He 
denied tinnitus, as well as occupational noise exposure in 
his post-service job of postal superintendent.  The 
audiograms were interpreted by the audiologist as showing a 
moderate sloping to severe sensorineural hearing loss, with 
poor speech recognition in the right ear, and a severe to 
profound sensorineural hearing loss in the left ear, which 
the VA audiologist deemed consistent with the private 
audiograms in the claims file.  The audiologist noted the 
veteran's reported history, and observed that his first 
evaluation in 1992 revealed an asymmetric sensorineural 
hearing loss, and that the veteran's noise exposure is more 
likely than not a cause of hearing loss.

The examiner qualified his opinion, stating that noise 
exposure would not result in hearing loss of the 
configuration currently exhibited by the veteran, and that 
presbycusis and the veteran's age must be considered in 
assessing his case.  The audiologist ultimately opined that 
it was less likely that the veteran's hearing loss was a 
result of his military noise exposure.

In his Notice of Disagreement, the veteran disagreed that his 
age caused his hearing loss, since it had existed for many 
years, and in his substantive appeal, he asserted that his 
hearing was not tested prior to his discharge.

In an April 2003 report, received by the RO in May 2003, the 
veteran's private audiologist related that she had treated 
him since April 1998, at which time he manifested a bilateral 
hearing loss.  The report reflects that the veteran's left 
ear manifested its greatest dip at 4000 Hz, and that it could 
have been caused by noise exposure.  (Emphasis added)  By 
April 2000, the veteran's left ear dropped to a complete 
profound loss, and it could not be aided with a hearing aid, 
as the veteran had no word recognition in the left ear.  He 
was fitted with a digital hearing aid for the right ear in 
1998.

The veteran's record of service reflects that he served at 
Pearl Harbor, Guadalcanal, and the Solomon Islands, and that 
he worked with anti-aircraft batteries.  Therefore, the Board 
acknowledges his exposure to in-service acoustic trauma.  
Contrary to his assertion, however, his hearing was in fact 
tested at his discharge examination, and he did not manifest 
a hearing loss.  The right and left ear both tested at 15/15 
for the whispered voice, and his hearing was assessed as 
normal.  Further, in his 1945 claim for VA benefits following 
his discharge, the veteran made no mention of or complained 
of any hearing loss.

The examiner at the October 2002 ear examination based his 
opinion on an assumption.  Further, the veteran's private 
audiologist did not contradict or otherwise disagree with the 
VA audiologist but observed only that the veteran's left ear 
hearing loss could have been caused by his in-service noise 
exposure, which constitutes no more than a tentative opinion.  
Such language does not rise to the level of probable.  See 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions 
expressed in terms of "may" also implies "may" or "may 
not"' and are speculative); see also Bostain v. West, 11 
Vet. App. 124, 127-28 (1998).  Thus, the Board finds that the 
opinions of the VA ear examiner and the private audiologist 
are not sufficiently probative to place the evidence in 
equipoise.  

The Board further finds that the VA audiologist's opinion is 
supported by the evidence of record.  The examination reports 
that the veteran himself placed the onset of his hearing loss 
symptoms at 10 to 20 years prior to 1995 or so, which would 
be the 1970s, 30 years after his discharge from service.  
Nonetheless, even if the date is pushed back in the 1950s, 
based on the report of his wife's comments, as reflected in 
the ear examination report, the earliest manifestation of a 
hearing loss is still more than one year after his discharge 
from active service.  In light of the absence of any medical 
evidence that the veteran's hearing loss manifested within 
one year of his active service, the Board finds no basis for 
service connection on a presumptive basis.  38 C.F.R. 
§§ 3.307, 3.309(a).

Moreover, the VA audiologist based his opinion upon the 
hearing loss configuration shown on objective testing, which 
the audiologist found made it less likely than not that the 
veteran's current hearing loss was related to military noise 
exposure.  This opinion was definitive, was based upon claims 
file review, and was based upon the results of objective 
testing.  Thus, the Board assigns greater probative value to 
this opinion.  

For the reasons set forth above, the Board is constrained to 
find that the preponderance of the evidence is against the 
veteran's claim, both on a direct and presumptive basis.  
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309(a).  In reaching 
the conclusions above the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1991).


ORDER

Entitlement to service connection for a bilateral hearing 
loss is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


